Citation Nr: 9910292	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  92-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury, with traumatic arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a ganglion neuroma of the right anterior tibial 
nerve.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).

In an August 1998 rating decision, service connection was 
granted for residuals of a ganglion neuroma of the right 
superficial peroneal nerve and for residuals of a ganglion 
neuroma of the right saphenous nerve, both effective June 24, 
1993, and a 10 percent disability rating and a noncompensable 
disability rating, respectively, were assigned.  The veteran 
has not expressed disagreement with the disability ratings or 
the effective dates of the disability ratings for those two 
disorders.

Service connection has also been granted for injury to the 
right talar navicular joint and for a right knee injury as 
secondary to the right ankle injury, each rated 10 percent 
disabling.  


FINDINGS OF FACT

1.  The post-operative residuals of the veteran's right ankle 
injury with traumatic arthritis are not manifested by marked 
limitation of motion, a tender and painful scar, or a 
moderately severe injury to Muscle Group X.

2.  The post-operative residuals of a ganglion neuroma of the 
right anterior tibial nerve are not manifested by a severe, 
incomplete paralysis of the right anterior tibial (deep 
peroneal) nerve or by a tender and painful scar.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation in 
excess of 10 percent for residuals of a right ankle injury 
with traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Codes 5003, 5010, 5271, 5310 (1998).

2.  The criteria have not been met for an evaluation in 
excess of 10 percent for residuals of a ganglion neuroma of 
the right anterior tibial nerve.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8623 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's increased 
rating claims are well grounded pursuant to 38 U.S.C.A. § 
5107 in that his claims are plausible claims, ones which are 
meritorious on their own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board also finds that 
all relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.

Factual Background

Service medical records reveal that in February 1967 the 
veteran injured his right ankle while playing basketball.  He 
had an open wound in the right ankle joint with a complete 
tear of the lateral ankle joint ligaments.  It was noted that 
the veteran could not relate the exact mechanism of the 
wound, but it was described as compounding wound penetrating 
into the joint to the lateral aspect with instability of the 
lateral ankle ligaments.  X-ray examination was reported to 
show no fracture in the ankle mortise.  He underwent 
debridement, irrigation, and repair of the lateral ligaments 
in right ankle.  On separation examination, it was noted that 
the veteran had an 8 centimeter (cm), half-moon shaped 
surgical scar that was inferior to the right lateral 
malleolus.  It was also noted that he had fractured the ankle 
in "1966" and that there had been no complications and no 
sequelae.  

On a VA examination in November 1970, the veteran was noted 
to have a well-healed, non-tender aright ankle scar, no 
apparent thickening or deformity of the joint, and good range 
of motion with minimal limitation of internal and external 
rotation.  The veteran complained of stiffness and tenderness 
of the ankle, muscle cramps in the foot, and an inability to 
run as well as before his accident.  The final diagnosis was 
residuals of sprain-dislocation right ankle, with surgical 
repair, mildly symptomatic.  

In December 1970, the RO granted service connection for a 
right ankle injury, and assigned a zero percent rating under 
Diagnostic Code 5310.  A 10 percent disability rating was 
assigned for the right ankle disorder in August 1979 under 
Diagnostic Code 5310-5271, effective April 16, 1979.  

A VA medical record dated in October 1980 indicates that the 
veteran had had a compound fracture of the right ankle in 
1967, which had been symptomatic since then.   At the time of 
a VA examination in May 1981, it was noted that the veteran 
had sustained a compound comminuted fracture of the fibula in 
service.  

In a July 1981 rating decision, service connection was 
granted for a ganglion neuroma of the right anterior tibial 
nerve, effective April 16, 1979, and a 10 percent disability 
rating was assigned, effective March 19, 1980, under 
Diagnostic Code 8699-8623.  Service connection was also 
granted for traumatic arthritis as a residual of the right 
ankle injury.  The veteran underwent an excision of the 
neuroma on the right ankle in September 1985.

A VA hospital report reflects that when the veteran was 
hospitalized in August 1987 for chronic right ankle pain, it 
was noted that he had had an open compound fracture of the 
ankle in service and underwent open reduction and internal 
fixation, with chronic pain since then.  Subsequent medial 
records refer to a compound fracture of the right ankle.  

The veteran was afforded a VA examination in January 1991.  
The veteran reported that he had aching-like pain and 
intermittent swelling around the right ankle, along with 
numbness over the dorsum of the right foot and a pins and 
needles sensation over the medial aspect of the right foot.  
He described the pain in his right ankle as a constant 
throbbing and indicated that his ability to walk was limited.  
The physical examination revealed two well healed scars: one 
was just below the right lateral malleolus, and the other was 
over the lateral 1/3 of the right anterior distal ankle just 
proximal to the tip of the lateral malleolus.  There was no 
evidence of swelling, but there was some tenderness to 
palpation in the following areas: the right medial ankle 
posterior to the medial malleolus, the area underneath the 
lateral malleolus, and the dorsum of the proximal right foot.  
The range of motion was dorsiflexion to 30 degrees, plantar 
flexion to 40 to 50 degrees, inversion to 10 degrees, and 
eversion to 15 degrees.  Pinprick sensation was markedly 
diminished over the dorsum of the right foot.  Gait was 
slightly antalgic; the veteran had a tendency to walk on the 
lateral border of the right foot in an effort to alleviate 
his right ankle pain.  The assessment was the following: 
Traumatic arthritis of the right ankle joint; numbness of the 
dorsum of the right proximal foot, possibly secondary to 
injury to the right superficial peroneal nerve from the 
removal of the neuroma; and possible tarsal tunnel syndrome 
in the right ankle, based on numbness and tingling of the 
right medial foot.  

That same month, the veteran also underwent a VA examination 
by a podiatrist.  The veteran reported that he had swelling, 
pain, and a locking sensation in his right ankle and that he 
had cramping in his arch.  He also indicated that he had 
numbness to the dorsal aspect of his right foot.  There were 
two scars that were well healed; the first scar was 5 cm long 
and on the anterior aspect of the ankle, and the second scar, 
which was u-shaped, was 12 cm long and went around the medial 
malleolus.  The range of motion of the right ankle was 
dorsiflexion to 10 degrees and plantar flexion to 50 degrees.  
There was also limited subtalar joint range of motion in the 
right ankle.  There was pain on motion in both the right 
ankle joint and the subtalar joint.  There was also pain on 
palpation of the sinus tarsi.  There was a positive Tinel's 
sign with percussion of the dorsal aspect of the incision 
about the right ankle.  The veteran had dysesthesia from the 
incision site to the dorsum of the right foot, in the 
distribution of the superficial peroneal nerve.  He could 
walk on his heels, but he had pain with walking on the toes 
of his right foot.  The veteran could also tandem gait walk, 
and he could walk in a supinated position.  However, he had 
pain in his right ankle when he walked in a pronated 
position.  The assessment was the following: (1) status post 
open fracture of the right ankle, with a history of open 
reduction and internal fixation; (2) limited range of motion 
of the right ankle as well as the subtalar joint of the right 
foot; (3) status post excision of a traumatic neuroma in the 
area of the surgical incision site for the right ankle 
repair; (4) pain in the right foot that was consistent with 
residual dysesthesia from the neuroma excision of the right 
ankle and distribution of the superficial peroneal nerve; and 
(5) radiographic and clinical signs consistent with 
degenerative arthritis of the talonavicular joint of the 
right foot that could very possibly be consistent with the 
trauma from the right ankle fracture in service.

In April 1991, the veteran was seen at a VA outpatient clinic 
for severe right ankle pain; the assessment was degenerative 
joint disease and sural nerve neuropathy.  The veteran was 
seen again in June 1991.  He complained of pain that was in 
the right foot and partially up his leg.  There was 
hypersensitivity in the right medial foot distribution; the 
assessment was pain in the right foot that was mostly on top 
of the foot with radiation up the calf anteriorly and that 
might be secondary to the previous nerve surgery. 

The veteran appeared at a hearing held at the RO&IC in 
November 1992 before a member of the Board.  He testified 
that he had swelling, numbness, pain, and cramps in his right 
ankle.  He reported that the swelling was worse after 
prolonged sitting and that his ankle joint locked during cold 
weather.  The veteran indicated that he took eight to ten 
Extra Strength Tylenols a day.  He said that he had a desk 
job, but, as a part of his job, he delivered messages via 
driving a car.  He indicated that he missed one to two days a 
month of work because of his right ankle.  He also testified 
that he roller-skated with his daughter, but that he had to 
take Extra Strength Tylenols before he engaged in that 
particular activity.  November 1992 Transcript.

The veteran was afforded a VA orthopedic examination in June 
1993.  He reported that he could not walk straight on the 
right foot.  He also indicated that he had a constant dull 
pain in that foot during rest and that the pain was 
aggravated by prolonged standing and walking.  The veteran 
complained of occasional instability, especially when 
climbing stairs.  The physical examination revealed two 
scars: an 8 cm long, u-shaped scar, which was below the 
lateral malleolus and a residual of a previous operation; and 
an 5 cm long scar, which was on the anterior aspect of the 
foot and a residual of the surgery to remove the neuroma.  
Both scars were tender to touch.  The right ankle 
dorsiflexion was to 5 degrees, plantar flexion to 45 degrees, 
subtalar eversion to 5 degrees, and subtalar inversion to 5 
degrees.  There was weakness in the right ankle and mild 
tenderness on palpation.  The deep tendon reflexes of the 
Achilles tendon were +1.  There was no antero-posterior 
instability, but there was mild weakness of the medial 
collateral ligament.  The veteran had difficulty in 
ambulation on his toes and heel on the right side, and he 
complained of numbness on the medial aspect of the right 
foot.  X-rays of the right ankle revealed mild degenerative 
changes.  The impression was the following: traumatic 
osteoarthritis of the right ankle; status post open reduction 
and internal fixation of compound fractures of the right 
ankle in 1969; and status post excision of the neuroma of the 
right superficial peroneal nerve in 1985, with residual 
chronic pain involving the right ankle and the medial aspect 
of the right foot.  

Because of numbness and tingling, the veteran was seen in 
January 1995 at a VA outpatient clinic for those symptoms.  
The assessment was degenerative joint disease of the right 
ankle and suspected tarsal tunnel syndrome.  

At a July 1995 hearing held at the RO&IC before a member of 
the Board, the veteran testified that he took anywhere from 
five to eighteen Extra Strength Tylenols for the pain from 
work-related activities such as walking and driving.  The 
veteran indicated that walking during his job had become more 
difficult, but that he did not wear special shoes during 
work.  He also said that he had had difficulty operating a 
gas pedal when driving a car.  He reported that he lost maybe 
five days a month because of his right ankle.  The veteran 
also said that his pain had gotten worse since the surgery on 
the neuroma.  He indicated that he still bowled and played 
and umpired softball, but that he had to take at least six 
Tylenols in order to do those activities.  July 1995 
Transcript.

VA medical records reflect that in July 1995, it was noted 
that there was tenderness over the "L" ankle surgical scar.  
The veteran underwent a diabetic foot screening examination 
in August 1995.  There was a positive Tinel's sign on the 
right superficial peroneal nerve in the anterior part of the 
right ankle; the assessment was non-insulin-dependent 
diabetes mellitus and peripheral neuropathy.  In October 
1995, it was noted that the veteran was wearing depth shoes 
and that he had peripheral neuritis.  

On a February 1996 VA foot examination, the veteran reported 
that he had pain and numbness from the right anterior ankle 
to the top of the right great toe.  He indicated that he had 
an occasional locking sensation of the right ankle, 
especially with activity.  He also complained of pain in the 
mid calf area on the outside of the right leg.  The 5-cm scar 
on the lateral aspect of the right leg was not painful on 
palpation, but there was pain on palpation 2.5 cm above the 
scar.  An 11-cm scar was also noted.  The veteran had a 
positive Tinel's sign over the medial dorsocutaneous nerve 
and the posterior tibial nerve.  There was 5/5 muscle 
strength.  Range of motion of the right ankle was the 
following: dorsiflexion to 4 degrees, with the knee extended; 
dorsiflexion to 15 degrees, with the knee flexed; plantar 
flexion to 27 degrees; inversion to 8 degrees; and eversion 
to 6 degrees.  The veteran was able to heel walk, but pain 
seemed to radiate to his right toes.  He was able to rise 
from a squatting position and was able to rise up onto his 
toes with the inversion of his heels.  X-rays of the right 
ankle revealed mild degenerative changes.  The diagnoses were 
status post open fracture of the right ankle with a history 
of open reduction and internal fixation; status post excision 
of a neuroma from the right ankle; and degenerative arthritis 
of the talonavicular joint of the right foot, possibly 
consistent with trauma induced from the right ankle fracture.  

The veteran also underwent a VA neurological examination in 
February 1996.  He reported that he had had a persistent limp 
for the past 15 years due to his ankle and foot pain.  He 
also indicated that the ankle and foot pain was constant.  
The neurologic evaluation revealed decreased sensation to 
pinprick and light touch over the right saphenous, deep 
peroneal, and superficial peroneal nerve distributions.  He 
had a normal tibial nerve distribution.  Motor strength in 
right lower extremity was 5/5 in all muscle groups tested.  
Two scars were noted.  Range of motion of the right ankle was 
dorsiflexion to 10 degrees, plantar flexion to 40 degrees, 
eversion to 5 degrees, and inversion to zero degrees.  The 
diagnoses were chronic, incomplete right saphenous sensory 
neuropathy, with moderate severity; incomplete right deep 
peroneal sensory neuropathy, with moderate severity; and 
incomplete right superficial sensory neuropathy, with 
moderate severity.  The examiner also indicated that there 
was a notable loss of range of motion of the right ankle in 
inversion and dorsiflexion, which was secondary to the old 
fracture and the open reduction and internal fixation.

The veteran underwent electromyography (EMG) and a nerve 
conduction study (NCS) in March 1996.  The assessment was 
that the EMG and NCS were consistent with mild right tibial 
neuropathy at or about the tarsal tunnel.

In June 1997, the Board remanded the claims for another 
orthopedic examination and for the RO to make a determination 
on whether the various nerve disorders were part of the 
service-connected disability.

The veteran underwent orthotics casting in August 1997; the 
assessment was neuritis in the first metatarsophalangeal 
joint of the right foot.

On a September 1997 VA neurological examination, the veteran 
reported that he had a localized tender point with a 
radiating tingling feeling when he pressed the area above the 
surgical wound from the ganglion.  He also indicated that he 
had constant pain and swelling in the right ankle, especially 
from standing and using stairs during work.  The examiner 
noted that he had reviewed previous EMG and NCS, which 
revealed superficial peroneal neuropathy and saphenous 
sensory neuropathy of moderate severity.  

Physical examination revealed that there were well-healed 
surgical scars over the anterolateral aspect of the right 
ankle, which were 1 and 3/4 inches long and were sensitive to 
touch.  There was also a small, localized, tender area two 
inches above the surgical scar from the neuroma removal; upon 
tapping that area, the veteran reported a tingling feeling 
that radiated down to the dorsum of the right foot.  There 
was a long surgical scar, which was throughout the lateral 
aspect of the posterior foot and went from the inferior 
lateral malleolus to the distal aspect tendon area of the 
right ankle; that scar was tender.  There was no significant 
localized muscle atrophy throughout the right ankle or foot.  
Sensation to pinprick stimuli test and light touch sensation 
test were diminished throughout the saphenous sensory nerve 
and superficial peroneal area distributions of the right 
ankle and foot.  Vibration sensation was also decreased 
distally over the right lower extremity.  However, there was 
no deficit in sensation tests to pinprick, light touch, or 
vibration on left lower extremity.  Joint positioning 
sensations were preserved bilaterally.  There was moderate 
limitation of motion in the right ankle joint.  Also, there 
was mild muscle weakness, +4 to +5 out of 5 in grade in 
muscle strength in the right ankle dorsiflexors.  The 
examiner concluded that the peripheral neuropathy involved 
the saphenous sensory and superficial peroneal nerves.  The 
assessment was the following: (1) residuals from the surgical 
removal of the neuroma over the superficial peroneal nerve 
distribution, with superficial peroneal neuropathy; (2) 
peripheral neuropathy with saphenous sensory neuropathy in 
the right lower extremity distally; and (3) residuals from a 
history of fracture and open reduction and internal fixation 
in the right ankle with traumatic degenerative joint disease.

The veteran was also afforded a VA orthopedic examination in 
November 1997.  He reported that he was now able to touch his 
neuroma surgical scar, but that he had paresthesia around 
that scar.  The veteran complained of diffuse ankle pain as 
well as numbness over the dorsal and medial aspects of the 
right foot in the superficial peroneal distribution.  

The physical examination revealed that the veteran ambulated 
with a normal gait.  He was able to toe walk, but he was a 
little bit unstable on the right.  He had a relatively large, 
four to five cm scar over the distal third of his fibula, 
with paresthesia around that scar.  He also had a curvilinear 
scar at the distal end of the fibula; there was no tenderness 
over that scar.  His sensation was diminished somewhat over 
the first and second metatarsals on the dorsal aspect of the 
foot, which would be the superficial peroneal nerve 
distribution.  The right ankle could be dorsiflexed to 10 
degrees and plantar flexed to 40 degrees.  He had a negative 
anterior drawer test and significant tenderness with 
inversion of the ankle.  X-rays revealed that no hardware was 
present in the right ankle and that the mortise was 
relatively symmetric, with no widening.  The impression was 
that the veteran had post-traumatic arthritis of the right 
ankle, with significantly decreased inversion as well as 
pain.  The veteran also had paresthesia in the superficial 
nerve distribution over the foot, which could have been 
secondary to the initial injury or to the removal of the 
neuroma.  Also, the examiner noted that there was paresthesia 
around the incision from the neuroma surgery.  With regard to 
the right ankle, there was no weakened movement, 
fatigability, or incoordination.  The examiner indicated that 
there was a definite decrease in range of motion, which he 
suspected was due to arthritis with flare-ups.  The examiner 
opined that the veteran could perform a job that did not 
require significant walking or use of the ankle, also noting 
that there was no specific muscle atrophy and that the skin 
was normal.  The examiner indicated that the veteran had 
functional impairment that was secondary to his degenerative 
change as well as a decrease in sensation.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Ten and 20 percent disability ratings are warranted for 
moderate and marked limitation of motion of the ankle, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).  The normal range of motion for an ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.70, Plate I (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court"), 
has held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups.  
See 38 C.F.R. § 4.47 (1998).  Muscle Group damage is 
categorized as mild, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  In 
considering the residuals of muscle injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1998). 

The Board is aware that the rating criteria for muscle group 
injuries were changed, effective July 3, 1997.  62 Fed. Reg. 
30,235-40 (June 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329 (1998); 38 C.F.R. §§ 4.47- 4.54, 
4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments also clarify that such were 
not intended as substantive changes.  See 62 Fed. Reg. 
30,235-37.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56 (1998).

Disability of Muscle Group X, the intrinsic muscles of the 
foot, is rated under Diagnostic Code 5310, which provides 
separate rating criteria for the plantar and dorsal intrinsic 
muscles of the foot.  The plantar muscles include: (1) Flexor 
digitorum brevis; (2) abductor hallucis; (3) abductor digiti 
V; (4) quadratus plantae; (5) lumbricales (4); (6) flexor 
hallucis brevis; (7) abductor hallucis; (8) flexor or digiti 
minimi brevis; (9) dorsal and plantar interossei. (Function: 
Movements of the forefoot and toes. Propulsion thrust in 
walking.)  Other important plantar structures: Plantar 
aponeurosis, long plantar and calcaneonavicular ligament, 
tendons of posterior tibial, peroneus longus, and long 
flexors of great and little toes.  A zero percent evaluation 
is assigned for slight impairment of the plantar muscles; a 
10 percent evaluation is assigned for moderate impairment of 
the plantar muscles; a 20 percent evaluation is warranted 
where there is moderately severe impairment, and a 30 percent 
evaluation is warranted for severe impairment. The dorsal 
muscles include: (1) Extensor hallucis brevis; (2) extensor 
digitorum brevis.  Other important dorsal structures: 
Cruciate, crural, deltoid and other ligaments; tendons of 
long extensors of toes and peronei muscles.  A zero percent 
evaluation is assigned for slight impairment of the dorsal 
muscles; a 10 percent evaluation is assigned for moderate and 
moderately severe impairment of the dorsal muscles; and a 20 
percent evaluation is assigned for severe impairment. 38 
C.F.R. § 4.73 (1998).

With respect to the rating criteria pertaining to Muscle 
Group X, the Board has compared the previous version of 38 
C.F.R. § 4.73, Diagnostic Code 5310 (1996) with the new 
version in 38 C.F.R. § 4.73, Diagnostic Code 5310 (1998).  
Although the regulation has been rephrased, the elements to 
be considered in determining the degree of disability (that 
is, slight, moderate, moderately severe and severe) have not 
been changed, nor has there been a change in the percentage 
ratings assigned for the various levels of disability.   

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991). 
Here, 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 and applicable 
diagnostic codes, have not undergone any substantive changes; 
therefore, any lack of notice to the veteran of the change in 
the regulations or RO consideration of the claims under both 
old and new evaluative criteria will not result in prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).




Ten and 20 percent disability ratings are warranted for 
moderate and severe paralysis of anterior tibial (deep 
peroneal) nerve, respectively.  A 30 percent rating requires 
complete paralysis of the anterior tibial (deep peroneal) 
nerve, which is manifested by lost dorsal flexion of the 
foot.  38 C.F.R. § 4.124a, Diagnostic Code 8524 (1998).   

38 C.F.R. § 4.124a, Diagnostic Code 8623 pertains to 
neuritis.  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(1998). 

For diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild or, at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement.  38 C.F.R. § 4.124a (1998).  

Separate disabilities arising from a single disease entity 
are to be rated separately. Esteban v. Brown, 6 Vet. App. 
259, 261(1994); 38 C.F.R. § 4.25(b) (1998).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. Fanning v. Brown, 4 Vet. App. 225 (1993); 
38 C.F.R. § 4.14 (1998).

Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).





Analysis 

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of a 
Right Ankle Injury with Traumatic Arthritis

The service medical records are not entirely clear as to the 
exact nature and extent of the veteran's in-service right 
ankle injury.  The actual hospital records on file show that 
he was injured in late February 1967 when he twisted his 
ankle while playing basketball.  Those records refer to a 
"compounding wound" although a fracture, as such, was not 
mentioned.  In fact, it was noted that X-ray studies showed 
no fracture in the ankle mortise.  The hospital report also 
makes no specific mention of any muscle damage but does 
reflect that the lateral ligaments were found to be totally 
disrupted.  The wound was debrided, ligaments were repaired 
and the right leg was casted.  The veteran was not returned 
to duty until late April 1967 and in May 1967 it was noted 
that he had a small area of open wound.  Other service 
medical records refer to the February 1967 injury as having 
involved a fracture and indicate some loss of feeling over 
the dorsum of the foot after the cast was removed.  By 
October 1968 the wound was well healed, with intact lateral 
ligaments, and full range of ankle motion.  Despite post-
service references to fixation of the ankle in service with 
hardware that was later removed, such is not documented in 
the service medical or post-service medical records. 

The veteran's right ankle disorder has been rated under 
Diagnostic Code 5310-5271, although it is clear that the 
rating is based on the criteria for limitation of ankle 
motion rather than a muscle group injury.  At the outset, it 
must be emphasized that, in addition to his right ankle 
disability, the veteran has been awarded service connection 
for disability of three nerves affecting the right lower 
extremity, of the right talar navicular, and of the right 
knee, each of which is separately rated.  Thus, the rating 
for the right ankle disability, now at issue, is not intended 
to compensate for the overall right lower extremity 
disability.  

There is no persuasive evidence that the ankle disability is 
currently manifested by a moderate injury to Muscle Group X 
or by comparable disability encompassed by Code 5310.  In 
that regard, the service medical records show injury to the 
lateral ligaments and not to the muscles themselves.  In any 
event, on a February 1996 VA foot examination muscle strength 
was 5/5, and on the February 1996 VA neurological examination 
motor strength in right lower extremity was 5/5 in all muscle 
groups tested.   In addition, although mild muscle weakness 
was reported on the September 1997 VA neurological 
examination, no specific muscle atrophy was found on the 
November 1997 VA orthopedic examination and there is no 
evidence of lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, loss 
of deep fascia or muscle substance, impairment of muscle 
tonus, or loss of power when compared to the sound side.  In 
other words, the preponderance of evidence is against a 
finding that the veteran has a moderate Muscle Group X 
injury.   

There is also no persuasive evidence that the veteran has 
marked limitation of motion in the right ankle.  The veteran 
has undergone numerous range of motion tests.  On a June 1993 
VA orthopedic examination, the range of motion for the right 
ankle was dorsiflexion to 5 degrees and plantar flexion to 45 
degrees.  This constitutes 25 percent of normal dorsiflexion 
and full plantar flexion and reflects a loss of only 15 
degrees of the total 65 degrees of normal ankle motion.  
Thus, it is no more than moderate limitation of ankle motion.  
On the February 1996 VA foot examination, range of motion for 
the right ankle was reported as dorsiflexion to 4 degrees 
with the knee extended; dorsiflexion to 15 degrees with the 
knee flexed; and plantar flexion to 27 degrees.  However, on 
the February 1996 VA neurological examination dorsiflexion 
was to 10 degrees and plantar flexion to 40 degrees, which 
also constitutes no more than moderate limitation of motion.  
38 U.S.C.A. § 4.70, Plate I.  

More recently, the September 1997 VA neurological examiner 
noted that the veteran had a moderate limitation in range of 
motion in the right ankle.  Also, on the November 1997 VA 
orthopedic examination, the range of motion for the right 
ankle was dorsiflexion to 10 degrees and plantar flexion to 
40 degrees, which was noted to be similar to the left ankle 
motion.  As previously noted, the normal range of motion of 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees, for a total of 65 degrees.  A total loss of 15 
degrees clearly constitutes no more than moderate limitation 
of motion, especially since the loss is not just of 
dorsiflexion.   The veteran's complaints of pain have been 
considered.  The November 1997 VA examiner noted there was no 
weakened movement, fatigability, or incoordination, although 
he stated that there was functional impairment secondary to 
degenerative changes and decrease in sensation.  The decrease 
in sensation is encompassed in the grant of service 
connection for a nerve injury, and any remaining functional 
impairment, due solely to the ankle disability, when added to 
the documented limitation of motion, still is not shown to 
constitute more than moderate limitation of motion.  The 
veteran reportedly is still able to engage in leisure 
activities such as roller-skating, bowling, and umpiring 
softball.  Accordingly, the Board concludes that the veteran 
experiences no additional functional loss due to pain 
attributable to the ankle disability that would provide a 
basis for a rating in excess of the current 10 percent 
evaluation.

The Board has also considered whether a separate 10 percent 
rating is warranted on the basis of a tender and painful 
scar.  On the June 1993 VA orthopedic examination and on the 
September 1997 VA neurological examination, it was noted that 
the scar from the in-service surgery was tender to palpation.  
However, there was no evidence that the scar was also 
painful.  On the November 1997 VA orthopedic examination, the 
scar was not tender.  The in-service surgical scar is not 
shown by the probative and competent evidence to be tender 
and painful, both of which are required for a 10 percent 
disability rating under Diagnostic Code 7804.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the residuals of a 
right ankle injury, with traumatic arthritis. 

The Board also notes that the veteran was not given the 
relevant rating criteria for an injury to Muscle Group X, 
although the applicable diagnostic code was cited in the 
Board's last remand.  In any event, the Board finds that he 
has not suffered any prejudice because his right ankle 
disorder is rated primarily on the basis of limitation of 
motion under Diagnostic Code 5271 and, as previously noted, 
the medical evidence does not document the presence of a 
moderate injury to Muscle Group X.  See Bernard, 4 Vet. App. 
at 392-94.


Entitlement to an Evaluation in Excess of 10 Percent for 
Residuals of a 
Ganglion Neuroma of the Right Anterior Tibial Nerve

The competent evidence does not show that the veteran has 
severe, incomplete paralysis of the right anterior tibial 
(deep peroneal) nerve.  On the February 1996 VA neurological 
examination, decreased sensation to pinprick and light touch 
over the deep peroneal nerve distribution was noted.  The 
examiner opined that the veteran had incomplete right 
peroneal sensory neuropathy that was of moderate severity.  
On the September 1997 VA neurological examination, severe, 
incomplete paralysis of the right deep peroneal nerve was not 
noted.  Therefore, the preponderance of the evidence is 
against a higher rating under Diagnostic Code 8623.  

The veteran is also not entitled to a separate 10 percent 
disability rating on the basis of a tender and painful scar.  
Although on the June 1993 VA orthopedic examination the scar 
from the neuroma surgery was tender to palpation, the scar 
was not found to be painful.  That scar was noted to be 
sensitive to touch on the September 1997 VA neurological 
examination.  When the veteran was given a VA orthopedic 
examination in the November 1997, the scar was paresthetic.  
A tender and painful scar from the neuroma surgery was not 
noted on any other examination. As the evidence does not show 
that this scar is both tender and painful as the rating 
criteria specifically required, the criteria for a 10 percent 
rating under Diagnostic Code 7803 are not met.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the residuals of a 
ganglion neuroma of the right anterior tibial nerve. 


ORDER

An evaluation in excess of 10 percent for residuals of a 
right ankle injury with traumatic arthritis is denied.

An evaluation in excess of 10 percent for residuals of a 
ganglion neuroma of the right anterior tibial nerve is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

